Citation Nr: 1519368	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus, type 2.

5.  Entitlement to service connection for nephropathy, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's diabetes, hypertension, erectile dysfunction, and headaches claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent medical evidence reflects the Veteran does not have nephropathy or any other chronic kidney disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for nephropathy are not met, to include as secondary to service-connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2008, which is clearly prior to the July 2008 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his nephropathy claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the nephropathy claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which diagnoses nephropathy or any other chronic kidney disorder.  He has indicated that no hearing is desired in conjunction with this appeal.  Moreover, he was accorded a VA medical examination in April 2008 which concluded he did not have the claimed disability.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the examination findings regarding this claim.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The Board notes that the Veteran has contended he has nephropathy secondary to his service-connected diabetes.  Under the law, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges the Veteran is competent to describe visible symptomatology capable of lay observation.  However, the claimed nephropathy is a disability of the kidney, which is an internal organ.  As such, it is the type of disability which requires competent medical evidence to diagnose.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence. 38 C.F.R. § 3.159(a)(1) .

The Board further notes that a thorough review of the competent medical evidence does not reflect the Veteran has been diagnosed with nephropathy, or any chronic kidney disorder, at any time during the pendency of this case.  In fact, the April 2008 VA examination explicitly found that the Veteran did not have nephropathy.  The examiner noted the Veteran reported he was told by VA doctors he had nephropathy, but the examiner did not see that diagnosis in review of the records.  Further, the examiner noted that lab tests done on the Veteran were not consistent with nephropathy.  Therefore, the examiner opined there was no diagnosis of nephropathy, and, thus, no relationship to diabetes.  The Board has already determined the VA examiner is presumed qualified to render a competent medical opinion, and that the examination findings are adequate for resolution of this case.  Moreover, none of the other competent medical evidence of record to include before and since the April 2008 VA examination shows a diagnosis of nephropathy.  

In reaching this determination, the Board observes that the examiner who conducted the September 2012 VA diabetes mellitus examination similarly determined that the Veteran did not suffer from renal disease.

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran had a competent medical diagnosis of nephropathy at any time during the pendency of this case.

In view of the foregoing, the Board finds that none of the competent medical evidence shows the Veteran has been diagnosed with nephropathy.  Without an actual competent medical diagnosis of the claimed disability, service connection is not warranted for such.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for nephropathy.  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for nephropathy, to include as secondary to service-connected diabetes mellitus, type 2, is denied.


REMAND

The Board, there does not appear to be any treatment records on file since April 2009, a period of almost six years.  The Board also finds that other evidence of record intimates these disabilities may have increased in severity since the most recent examination.  Consequently, the Board concludes that these claims must be remanded for new VA examinations.  

As to the headaches claim, the Board observes that the April 2008 VA examination included an opinion that it was less likely as not this disorder was caused by or result of the Veteran's diabetes mellitus.  However, the examiner did not explicitly address the issue of secondary aggravation as required by Allen.  The Board acknowledges that the more recent September 2012 VA examination included a section to identify any complications of the diabetes, to include disabilities that were caused or aggravated by such, and headaches were not listed as one of these conditions.  As this examination did not explicitly address the headaches claim, the Board finds it cannot rely on the absence of such on this examination to support a finding the headaches were not caused or aggravated by the diabetes.  Moreover, the Court has held that an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In view of the foregoing, the Board must find that the VA examinations are not adequate for resolution of the Veteran's headaches claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is also required to accord the Veteran an examination that does adequately address the etiology of his headaches.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his diabetes mellitus, hypertension, erectile dysfunction, and headaches since April 2009.  Even if the Veteran does not respond, determine whether there are any VA treatment records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headache symptomatology; as well as the nature, extent and severity of his diabetes, hypertension and erectile dysfunction symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current severity of his service-connected diabetes mellitus, hypertension, and erectile dysfunction; as well as the nature and etiology of his headaches.  The claims folder should be made available to the examiner(s) for review before the examination (s).

For the headaches claim, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  If the examiner determines the headaches are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


